Citation Nr: 1720692	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  06-08 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for residuals of fracture, right hip, with arthritis.

2.  Entitlement to an initial disability rating in excess of 20 percent for chronic muscular strain of the low back.

3. Entitlement to an effective date prior to May 11, 2005 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated June 2004, September 2005, and November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A June 2004 rating decision granted service connection for muscular strain of the low back and assigned an initial rating of 10 percent from November 17, 2003; and denied a disability rating in excess of 30 percent for service-connected residuals of fractured right hip with arthritis.  A September 2005 rating decision increased the rating for muscular strain of the low back from 10 percent to 20 percent from May 11, 2005.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2007, the Veteran presented testimony at a Travel Board hearing before a Veterans Law Judge (VLJ).  The transcript of that hearing is associated with the claims file.  In a March 2017 letter, the Board advised the Veteran that the VLJ who conducted the May 2007 hearing was no longer employed by the Board and that he had the right to another hearing by a VLJ who would decide the appeal pursuant to 38 C.F.R. § 20.717.  In March 2017, the Veteran submitted a statement in response indicating that he did not wish another hearing.

In June 2009, the Board issued a decision, which denied the claims for increased ratings.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court) In January 2010, the Court vacated the Board's June 2009 decision and remanded the matter for action as outlined in a Joint Motion for Remand.

The Board remanded the case for further development in June 2010 and September 2013.

A November 2012 rating decision on appeal granted a TDIU rating from May 11, 2005.  The Veteran timely appealed the effective date for the grant of TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A (d) (2016); 38 C.F.R. § 3.159(c) (4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Most recently, the Veteran was provided VA Spine and Hip and Thigh Conditions examinations in August 2015.  The Board finds that these examination reports did not fully satisfy the requirements of 38 C.F.R. § 4.59.  To that effect, the Court, in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Here, the examiners did not state whether range of motion testing was conducted on both passive and active motion and in weight bearing and non-weight bearing as required under § 4.59, or state that such testing could not be performed or was otherwise inappropriate in this case as required by Correia.  See 28 Vet. App. at 169-70.  Consequently, new examinations are necessary to decide the claims.

With regard to the earlier effective date claim on appeal, the Veteran and his representative have argued that the Veteran's TDIU claim is part of his appeal for increased ratings for his right hip and low back disabilities, which was pending since November 17, 2003.

In this regard, the Veteran filed claims for increased rating for his service-connected right hip disability and service connection for a back disability secondary to his right hip disability in a statement received by the VA on November 17, 2003.  Subsequently, a rating decision was issued in June 2004 in which service connection was granted for chronic muscular strain of the low back from November 17, 2003, and a 30 percent rating was continued for service-connected residuals of fracture, right hip, with arthritis.  On May 11, 2005, the Veteran submitted a statement indicating that he was seeking reconsideration of his right hip and back problems and that he could no longer work due to these conditions.  The Veteran argues that pursuant to 38 C.F.R. § 3.156(b), the statement should be considered as having been filed in connection with the June 2004 rating decision and the Veteran's claims open back to November 17, 2003, the date he originally filed his claims for increased rating and secondary service connection.  The Board agrees.

The Veteran further contends that the Veteran's claim for TDIU should also open back to November 17, 2003, as part of his pending claims and appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

A claim for TDIU may be a freestanding claim or a claim for an increased rating for the underlying disability or disabilities, and may be submitted as a component of either an initial claim for service connection or as a claim for an increased rating for a service-connected disability.  Rice, 22 Vet. App. at 453-54.  If a veteran asserts entitlement to TDIU during adjudication of a claim of entitlement to service connection or during the appeal of the initial rating assigned, it is part of the claim for benefits for the underlying disability.  Rice at 453-54; see also Norris v. West, 12 Vet. App. 413, 420 (1999).  A claim for TDIU may be expressly raised, such as by filing an application (VA Form 21-8940) or reasonably raised by the record. 

Review of the claims file demonstrates that, prior to May 11, 2005, the Veteran was service-connected for residuals of fracture right hip, with arthritis, evaluated as 30 percent disabling; and chronic muscular strain of the low back associated with residuals of fracture, right hip, with arthritis, evaluated as 10 percent.  The combined rating was 40 percent.  Therefore, he did not meet the schedular criteria for TDIU prior to May 11, 2005.  See 38 U.S.C.A. § 5110(a) and 38 C.F.R. §§ 3.400, 4.16(a).

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Here, there is evidence of record suggesting unemployability prior to May 11, 2005.  Specifically, a January 2005 private treatment report reflects that the Veteran was seen for disability evaluation and he stated he was unable to work because of right hip pain.  The treating physician noted "[b]ased on objective data (including review of x-ray report of the right hip dated 04/22/2004), [the Veteran] would be limited from an occupational standpoint with occupational activities requiring prolonged weight-bearing activity without the ability to rest or get off his feet or without the ability to use his cane for mobility.  

Furthermore, a March 2010 employability evaluation report shows that the Veteran had worked as a manager of a canteen for 15 years until he was laid off from this job in 2003 because he was unable to perform the necessary bending and lifting to accomplish the essential functions of the job.  The vocational consultant stated that "[m]y review of the medical record shows that Mr. [REDACTED]'s functional restrictions and limitations have resulted in a reduced work capacity since 2004." 

Thus, in consideration of the evidence of record, the Board finds that the matter of entitlement to a TDIU prior to May 11, 2005 should be referred to the Director of Compensation Service to determine if extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records for the Veteran from VA Medical Centers and any associated outpatient clinics dated from December 2016 to the present.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for appropriate VA examination to assess the Veteran's service-connected chronic muscular strain of the low back.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and non weight-bearing, for the thoracolumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  The Veteran should be scheduled for an appropriate VA examination so as to determine the current the nature and extent of all impairment due to the service-connected residuals of fracture, right hip, with arthritis.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's right hip disability. 

The examiner must test and record the range of motion for BOTH hips in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

Additionally, the examiner should determine whether the Veteran has ankylosis of the hips; fracture of the shaft or anatomical neck of the femur; or malunion of the femur.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Refer the case to the Director of Compensation Service for an initial determination as to whether the Veteran was entitled to an extraschedular award based upon TDIU pursuant to 38 C.F.R. § 4.16(b) prior to May 11, 2005.  The rating board should include a full statement of all factors having a bearing on the issue.

5.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

